               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Sabrena Paige,                        )      C/A No.: 1:19-901-CMC-SVH
                                       )
                    Plaintiff,         )
                                       )
       vs.
                                       )
                                                       ORDER
                                       )
 Matthew Barnwell; Aiken
                                       )
 Department of Public Safety; and
                                       )
 City of Aiken,
                                       )
                                       )
                    Defendants.
                                       )

      This matter is before the court upon Plaintiff’s delivery of a large

collection of documents to the Clerk of Court. The documents are not

accompanied by a motion and she provided no written explanation of their

relevance to this case. The Clerk of Court is directed to mail these materials

to Plaintiff without filing them on the docket.

      The undersigned notes that Plaintiff is currently represented by

attorney Robert V. Phillips, Esq., and she is not permitted to file documents

pro se while represented by counsel. Although Mr. Phillips has moved to

withdraw as counsel [ECF No. 18], Plaintiff’s response or objection to the

motion is due on December 5, 2019, and Mr. Phillips will not be relieved

before that date.

      Plaintiff is advised that if Mr. Phillips’ motion to withdraw is granted

and she elects to proceed without an attorney to represent her interests, the
court will expect this litigation to be conducted in accordance with all

provisions of the Federal Rules of Civil Procedure and that the court is

unable to provide her with legal advice. Specifically, Plaintiff should be aware

that discovery should not be filed with the court. The court will not consider

discovery filed without an appropriate motion, and if discovery material is

attached as support for a motion or a response to a motion, the motion or

response shall specify with particularity the portion of the discovery relied

upon. See Local Civ. R. 7.06. (D.S.C.) Plaintiff is directed to consult the Pro

Se Guide available on the District Court’s website at www.scd.uscourts.gov

under the “pro se” tab. Failure to comply with court rules could have serious

consequences including, but not limited to striking a pleading and/or

dismissal of this action.

      IT IS SO ORDERED.



December 3, 2019                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
